Citation Nr: 0001017	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  93-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for psychophysiologic 
reaction of the respiratory system and bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel

INTRODUCTION

The veteran had active service from December 1946 to November 
1949 and May 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In March 1998, the Board remanded this issue for further 
development, pursuant to a July 1997 Order of the United 
States Court of Appeals for Veterans Claims.  The RO, after 
readjudicating the claim based on the requested development 
in the March 1998 Remand, continued its denial of the 
veteran's increased rating claim.  The case returned to the 
Board for appellate review.

In February 1999, the Board remanded this issue again for 
additional development.  The case has returned to the Board 
for appellate review.


REMAND

Under 38 C.F.R. § 19.31 (1999), a supplemental statement of 
the case must be furnished to a veteran following development 
pursuant to a Board remand.  A supplemental statement of the 
case must also be furnished to an appellant when additional 
pertinent evidence is received after a statement of the case 
or supplemental statement of the case has been issued.  See 
also 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.37, 
20.1304(c) (1999).

In this case, the Board directed the RO to complete 
additional development in the remand issued in February 1999, 
and to then readjudicate the issue on appeal and issue a 
supplemental statement of the case to the veteran.  

It appears from the record that the appellant refused to be 
examined, and that additional medical records concerning the 
veteran's respiratory disorder were added to the record.  The 
RO, however, failed to issue a supplemental statement of the 
case advising the appellant of the consequences of the 
failure to report for any examination pursuant to 38 C.F.R. § 
3.655(b) (1999) and Engelke v. Gober, 10 Vet. App. 396, 399 
(1997), or discussing the additional evidence, before 
returning the claims file to the Board. 

The failure of the RO to issue a supplemental statement of 
the case in accordance with the provisions of 38 C.F.R. § 
19.31 is a procedural defect requiring correction by the RO.  
38 C.F.R. § 19.9.

In addition, the Board notes that in May 1993, a hearing was 
held before a Member of the Board who is no longer employed 
by the Board.  Pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
1999) the Member of the Board who conducts a hearing shall 
participate in making the final determination of the claim.  
Therefore, given that the testimony is relevant to the claim, 
the RO should inform the veteran that he has the right to 
request another Board hearing, if he so desires.  

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The veteran should be furnished with 
a supplemental statement of the case 
addressing any evidence pertaining to the 
claim for an increased evaluation for 
psychophysiologic reaction of the 
respiratory system and bronchial asthma, 
currently evaluated as 30 percent 
disabling, which was received subsequent 
to the August 1998 supplemental statement 
of the case.  The RO should also advise 
him of the consequences of his failure to 
report for the scheduled examination, 
provide a discussion of 38 C.F.R. § 
3.655(b), and discuss the decision in 
Engelke.  The veteran and his 
representative should then be afforded an 
opportunity to respond thereto.  He may 
present additional evidence or argument 
while the case is in remand status at the 
RO.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

2.  The RO should inform the veteran that 
he has the right to request a travel 
Board hearing.  If he desires another 
hearing, the RO should make the proper 
arrangements.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


